Citation Nr: 0933044	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  03-23 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and M.F.


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 
1966 to September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO found that 
claims of service connection for minimal degenerative changes 
of the lumbosacral spine and chronic low back syndrome were 
not new and material.  

In January 2005, the Board reopened a claim for service 
connection for chronic low back syndrome.  The claim was then 
remanded for further development.  In February 2009, the 
Board again remanded this claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The February 2009 Board remand stated that in January 2009 
the Board received additional evidence (service treatment 
records and a December 2008 letter from a private physician) 
that was not previously considered by the RO and is pertinent 
to the issue on appeal.  A January 2009 request from the 
Veteran to remand the case to the agency of original 
jurisdiction (AOJ) was noted.  The AOJ was instructed in the 
February 2009 Board remand to consider the additional 
evidence received since the most recent supplemental 
statement of the case (SSOC) in February 2008.  

The April 2009 SSOC does not list the December 2008 private 
physician letter as evidence and it is not considered under 
the reasons and bases section.  A May 2009 letter from the 
Veteran's Senator notes that the Veteran pointed out that the 
December 2008 private physician letter was not listed in the 
April 2009 SSOC's evidence.  A June 2009 statement from the 
Veteran's representative cites to Stegall v. West, 11 Vet. 
App. 268 (1998) (RO compliance with a remand is not 
discretionary).  If an RO fails to comply with the terms of a 
remand, another remand for corrective action is required.  
Id.  

The Board agrees with the Veteran's representative and the 
claim is remanded for appropriate action.  

Accordingly, the case is REMANDED for the following action: 

The AOJ must re-adjudicate the issue on 
appeal with consideration of the 
additional evidence received since the 
most recent Supplemental statement of the 
Case in February 2008.  This evidence 
includes the December 2008 private 
physician's opinion.  If the benefit 
sought is not granted, a SSOC should be 
issued, and the Veteran and his 
representative should be afforded the 
appropriate period to respond.  The case 
should be returned to the Board, as 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

